53 F.3d 332NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Cora WILLOUGHBY, Widow of Willie Willoughby, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 94-4114.
United States Court of Appeals, Sixth Circuit.
May 4, 1995.

1
Before:  KENNEDY and SUHRHEINRICH, Circuit Judges; and HILLMAN, District Judge.*

ORDER

2
The petitioner is the widow of a coal miner who sought black lung benefits under the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. Sec.901 et seq.  She seeks review of a decision of the Benefits Review Board which denied the claim.  Now before the court is a motion by the respondent, Director of Workers' Compensation Programs, to remand this matter for the payment of benefits.  Therein, the respondent concedes that the claim, filed in 1973, should be awarded.  However, no fact finder has yet determined a date from which benefits are to be awarded.  Therefore, the Director moves to remand for a determination of a commencement date and the award of benefits.  The petitioner does not oppose the motion.


3
Therefore, it is ORDERED that this matter is remanded to the Benefits Review Board, which is instructed to vacate its decision as well as the decision of the administrative law judge.  The Board shall then remand the case to the district director for entry of an order awarding benefits and for determination of the benefits commencement date.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation